At the ensuing August term in Oxford, the opinion of the Court was delivered by
Mellen C. J.
It is certain that the facts in this .case furnish evidence of strange inattention in the parties to the formation of their contract and the arrangements concerning it; and if legal difficulties exist which may prevent the accomplishment of their intentions, and give to one of the parties an advantage to the prejudice of the other, the law is not answerable for these consequences. All persons are presumed to know the law ; and they must govern themselves by legal principles in their contracts and transactions with each other ; and by such principles must Courts be governed in the construction of these contracts, and in *353their decisions upon the rights of parties ; whether the contracts were made discreetly or indiscreetly, or whether such construction will effectuate their real intention, or in some respects defeat it. And we must decide this cause upon the facts which belong to it; and leave other questions and other causes, which may be consequent upon our judgment in this, to be settled upon their own merits, and the principles which apply to them, when regularly brought before us.
It is not necessary now to inquire whether there has been, or was intended to be, any delivery of the deed or conveyance in question to Burnham and Harmon, for the purpose of giving it legal effect and operation to pass the estate to the grantees absolutely or conditionally. Because, if it was a valid and effectual conveyance, intended merely as a mortgage or collateral security, as the counsel in the statement seem to have agreed ; still that fact would not constitute a legal defence in this action ; for a mortgagee may elect to sue his personal security, and still hold the mortgage.
Nor can it avail the defendant if the conveyance was valid and absolute, upon the facts before us; because there is no proof that the deed was given in payment of the debt due from the defendant to the intestate. Indeed, it is stated expressly that it ■was not; for the agreement was, that the notes were not to be given up till paid.
Again, if the deed was never delivered to the grantees, that would furnish no defence against the present action.
The consideration is not disputed ; a part of the sum for which the notes were given has been paid ; and the defendant has promised to pay the balance, and this promise was distinctly made more than four years after the deed was given, which is now relied upon as payment in itself, and yet the notes have not been given up. We can perceive no grounds on which a defence to this action can rest. If there are difficulties with respect to the title of the lands in question, under which the defendant labors,' whatever remedy he may have in law or equity, must be the subject of consideration in-some future proceeding.
Let a default be entered„